Citation Nr: 0707886	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in New York, New York


THE ISSUE

Whether new and material evidence  to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received; and, if so, whether, entitlement to 
service connection for PTSD is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.C.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In June  2006, the appellant and his daughter testified 
during a hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of the hearing is of record.  
During the hearing, the appellant submitted additional 
documentary evidence, along with waiver of RO jurisdiction of 
the evidence.  The Board accepts this evidence for inclusion 
in the record.  38 C.F.R. § 20.800 (2006).  

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The claim for 
service connection, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in July 1995 
and September 1997; although notified of the denials at those 
times, the veteran did not initiate an appeal. 

2.  Since the most recent, September 1997 denial, evidence 
not previously before RO decision makers that relates to a 
previously unestablished fact necessary to establish the 
claim, and that raises a reasonable possibility of 
substantiating the claim, has been received.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the veteran service connection for 
PTSD in July 1995 and in September 1997.  The veteran was 
notified of the decisions and of his right to appeal them at 
the time, and he did not initiate an appeal of either 
decision..  Hence, those decisions are final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, the veteran has successfully reopened his PTSD claim 
by submitting new and material evidence as defined in 
38 C.F.R. § 3.156.  In July 1995, the RO indicated that he 
had presented no evidence of stressful events in service.  In 
September 1997, the RO noted that he had not responded to a 
June 1997 letter to him regarding, and denied the claim on 
the basis that no stressor was of record.

Since then, the veteran has provided more details about 
events he claims he experienced in service.  Reported 
information about these events is reflected in August 2003 
and April 2005 VA medical records, as well as the transcript 
of the veteran's June 2006 Board hearing..  The April 2005 VA 
medical record indicates that the veteran implied that he was 
awarded at least one Purple Heart in service.  This evidence 
the current criteria of 38 C.F.R. § 3.156.  The evidence is 
new in the sense that 's test of new and material evidence.  
It relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the claim.  For the 
purpose of reopening, the credibility of evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As a final note, the RO advised the veteran of the evidence 
needed to reopen his claim via an August 2003.  Moreover, in 
view of the Board's decision to reopen the claim, any 
notification error pertaining to the petition to the reopen, 
to include as regards Kent v. Nicholson, 20 Vet. App.1 
(2006), is rendered harmless.  


ORDER

As new and material to reopen the claim for service 
connection for PTSD has been received, to this  extent only, 
the claim on appeal is granted.  


REMAND

The veteran claims service connection for PTSD.  He served in 
the Army in Vietnam from June 1968 to January 1970.  His 
principal duties were 13F10 Ammo Handler from June to 
November 1968, and 16F10 Trk Veh Dvr from June to August 
1969, and all of his service in Vietnam was with HHB, 1st Bn 
44th Arty.  He has alleged that he was awarded the Combat 
Infantryman Badge (in a February 1995 statement) and at least 
one Purple Heart, and that he engaged in combat.  Service 
records currently contained in the claims file do not reflect 
the Combat Infantryman Badge or the Purple Heart.  
Accordingly, an attempt to verify this should be made.  
38 C.F.R. § 3.203 (2006).

Additionally, there are several stressors he has provided 
some details of, which might be capable of verification, 
including if he provides more information.  For instance, in 
November 1986, he reported that an artillery shell exploded 6 
feet from him, killing his Sergeant and Lieutenant.  In April 
2005, he indicated that he was rocketed in Base Camp.  He 
stated that 10 men were killed, and that he was awarded the 
Purple Heart.  There are other events reported in an August 
2003 treatment record and in the veteran's hearing transcript 
from June 2006.  The veteran should be sent a PTSD 
questionnaire and asked to complete and return it and after 
that, attempts should be made to verify claimed in-service 
stressors.  The Board cannot emphasize enough the importance 
of the veteran's cooperation in furnishing specific details 
regarding stressors is to the success of his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

If either combat service or the occurrence of any claimed in-
service stressor(s) is verified, a VA psychiatric examination 
should be conducted to ascertain whether the veteran meets 
the diagnostic criteria for PTSD on the basis of the verified 
in-service events. 

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause, to 
include denial of the reopened claim.  See 38 C.F.R. §§ 
3.158, 3.655(b) (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should take appropriate 
action to attempt to verify, through 
the service department, awards or 
authorizations of the Combat 
Infantryman Badge and/or Purple Heart, 
or any other award or citation 
indicative of combat..

2.  The RO should request that the 
veteran complete a PTSD questionnaire 
with as much specific detail as he can 
concerning his claimed in-service 
stressors.  This includes supporting 
details such as the specific location, 
names of any individuals involved, and 
the time frame during which the claimed 
incident(s) occurred (preferably, 
within no more than a 60-day time 
period for each claimed incident).  The 
RO should also advise the appellant 
that he can submit "buddy statements" 
containing supporting statements or 
verifiable information regarding his 
claimed in-service stressors.  

3.  The RO should attempt to 
independently verify any verifiable 
claimed in-service stressors through 
the U.S. Army and Joint Services 
Records Research Center (JSRRC), or any 
other appropriate entity to include the 
Director, National Archives and Records 
Administration (NARA).  

4.  After receiving responses from the 
veteran and any other contacted entity, 
the RO should add to the claims file a 
statement as to whether combat 
service-to which alleged in-service 
stressful event(s) is/are related, or 
the occurrence of any noncombat-related 
stressor(s), is established.  

5.  If either combat service-to which a 
claimed stressor relates-or the 
occurrence of a specific noncombat-
related in-service stressor is verified, 
the RO should arrange for the veteran to 
undergo VA examination, by a psychiatric, 
at an appropriate VA medical facility  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.
The examiner should make a specific 
determination as to whether the 
diagnostic criteria for PTSD are met.  In 
rendering such determination, the 
examiner is instructed that verified 
events may be considered for the purpose 
of determining whether the veteran has 
experienced (an) in-service stressor(s) 
sufficient to have resulted in PTSD.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


